                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00956-MSK-MEH

SHAWNEE RYAN,

       Plaintiff,

v.

JENNIFER MIX, in her individual and official capacities,
HILARY VICTOROFF, NP, in her individual and official capacities, and
LAURA SOMMERSCHIELD, NP, in her individual and official capacities,

       Defendants.


                                         MINUTE ORDER

Entered by Michael E. Hegarty, United States Magistrate Judge, on February 20, 2019.

        Before the Court are Plaintiff’s Motion for Appointment of Counsel [filed February 15, 2019;
ECF No. 76] and Plaintiff’s “Filing of Information with Dual Motion to Determine Appointment of
Counsel or Move Case into Abeyance” [filed February 18, 2019; ECF No. 75]. Plaintiff seeks
“appointment” of counsel through the Court’s pro bono program, and presumes that if her motion
is granted, the Court would immediately “appoint” counsel to represent her. However, if her motion
were to be granted, the Court may only attempt to find voluntary counsel who is not only willing,
but also has no conflicts, to represent the Plaintiff; in other words, there is no automatic appointment
through the Court’s program. The Court’s search for voluntary counsel may take many days, or
even weeks, to complete.

        It is important to inform the Plaintiff of the timing involved with seeking pro bono counsel
because she contends that she will be receiving a bone marrow transplant “within the next two
weeks” after February 18, 2019, and will be “incapacitated” for a “minimum of six (6) months.”
Based on this information, the Court finds that granting Plaintiff’s request for pro bono counsel at
this juncture would prove untenable taking as true that Plaintiff will be incapacitated starting in late
February or early March. Accordingly, it is appropriate to consider Plaintiff’s alternative request
for a stay of the case until she is capable of proceeding with the litigation.

         Plaintiff asserts that she anticipates her recovery will be complete by late July 2019. Despite
its age, the case was just recently assigned, then referred to this Court on February 8, 2019; only one
Defendant has appeared and a scheduling conference is not set until April 15, 2019. Nevertheless,
the Court finds that Plaintiff fails to demonstrate good cause for a six-month “abeyance” and
believes that staying the case in its entirety until late July 2019 does not serve the interests of
judicial economy and efficiency. Moreover, the Plaintiff’s exhibit attached to her initial motion for
appointment of counsel (ECF No. 57-1) reveals her doctor’s recommendation that “someone ... be
with [Plaintiff] 24/7 for approximately 3 months after transplant/discharge from the hospital.”
       Thus, the Plaintiff’s motion for appointment of counsel [ECF No. 76] is denied without
prejudice and with leave to re-file at a later time, and her motion for stay [ECF No. 75] is granted
in part and denied in part as follows.

        The Court will vacate the Scheduling Conference currently set for April 15, 2019 and set
a Status Conference for May 29, 2019 at 9:45 a.m. in Courtroom A-501, on the fifth floor of the
Alfred A. Arraj United States Courthouse located at 901 19th Street, Denver, Colorado. Due to her
medical condition, the Plaintiff may appear at this conference by telephone by calling my Chambers
at (303) 844-4507 at the time of the conference.

        If this date is not convenient, the parties shall confer and contact my Chambers to obtain an
alternate date. All parties must be present or copied if they wish to change the conference date by
telephone or email; otherwise, any party seeking to change the conference date must file a motion.
Absent exceptional circumstances, no request for rescheduling will be entertained unless made five
business days prior to the date of the conference.

        Lawyers whose offices are located outside of the Denver metropolitan area may appear at
scheduling conferences by telephone. Please contact Chambers at (303) 844-4507 at least five
business days prior to the scheduling conference to arrange appearance by telephone. Lawyers
appearing by telephone must ensure that the proposed Scheduling Order is filed electronically and
by email no later than five business days prior to the scheduling conference, in accordance with the
instructions in this minute order.

       Please remember that anyone seeking entry into the Alfred A. Arraj United States
Courthouse will be required to show a valid photo identification. See D.C. Colo. LCivR
83.2(b).




                                                 2
